Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 1 of 15 PageID #: 2635




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

CHRISTOPHER H. WEST,                         )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 13-2103 (MN)
                                             )
MARK EMIG and JEFFREY                        )
CARROTHERS,                                  )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION

Stephen A. Hampton, GRADY & HAMPTON, LLC, Dover, DE; Nicholas Casamento, Joseph A.
Ratasiewicz, CASAMENTO & RATASIEWICZ, P.C., Media, PA – Attorneys for Plaintiff.

Stuart B. Drowos, Kenneth L. Wan, Deputy Attorneys General, STATE        OF   DELAWARE
DEPARTMENT OF JUSTICE, Wilmington, DE – Attorneys for Defendants.




March 31, 2021
Wilmington, Delaware
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 2 of 15 PageID #: 2636




NOREIKA, U.S. DISTRICT JUDGE:

       Pending before the Court is the renewed motion for summary judgment filed by Defendants

Mark Emig (“Emig”) and Jeffrey Carrothers (“Carrothers”) (collectively, “Defendants”) (D.I. 84).

The motion is opposed by Plaintiff Christopher H. West (“Plaintiff” or “West”). (D.I. 88). In

evaluating this motion, the Court has reviewed the parties’ briefing, (D.I. 85, 88, 92), the concise

statements of facts submitted by both parties (D.I. 87, 90, 93), and the appendices submitted by

both parties, (D.I. 86, 89). Having reviewed these materials and for the reasons set forth below,

Defendants’ motion is GRANTED-IN-PART and DENIED-IN-PART.

I.     BACKGROUND

       West is a prisoner incarcerated at the James T. Vaughn Correctional Center (“JTVCC”) in

Smyrna, Delaware. (D.I. 1 at 1). Prior to his incarceration at JTVCC, West was housed at the

Howard R. Young Correctional Institution (“HRYCI”) in Wilmington, Delaware. (Id. at 2-3). On

December 30, 2013, West filed a Complaint against Emig, Deputy Warden of HRYCI, and

Carrothers, 1 the former Operations Security Superintendent for JTVCC, alleging violations of the

Eighth Amendment of the United States Constitution pursuant to 42 U.S.C. § 1983 and seeking

monetary damages.      (Id. at 2-3).   The Complaint raises issues with West’s conditions of

confinement when he was denied a mattress at times: (1) between September 2011 and February

2012, while he was incarcerated at HRYCI, and (2) between April 2013 and June 2013, while he

was incarcerated at JTVCC. (Id. at 3). West alleged in his Complaint that he had exhausted all

administrative remedies because he tried to file a grievance twice but was denied, first for being

on Psychiatric Close Observation (“PCO”) status and then “for time.” (D.I. 1 at 2).




1
       Both Emig and Carrothers have now retired. (D.I. 87 ¶ 4).


                                                 1
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 3 of 15 PageID #: 2637




       It is undisputed that, after he “exhibited self-injurious tendencies and demonstrated a

propensity for eating unusual, inedible non-food items such as pens, pencils, plastic straws, plastic

cutlery, batteries, and even bedding materials,” (D.I. 69 at 1), West was placed on PCO for at least

portions of these time periods. (D.I. 92 at 5; D.I. 86, Exs. H, I; D.I. 86 at A-88). It is also

undisputed that there were periods of time when West did not have a mattress. (See, e.g., D.I. 86

at A-10).

       Defendants filed a Renewed Motion for Summary Judgment on August 20, 2018, in which

they argued they were entitled to judgment because (1) Plaintiff failed to exhaust available

administrative remedies prior to filing this suit; (2) Plaintiff’s claims are barred by qualified

immunity; (3) Defendants have no liability in their supervisory capacity; and/or (4) Plaintiff has

failed to establish a violation of the Eighth Amendment. (D.I. 66). This Court granted the motion

on the exhaustion issue and did not consider the other issues in Defendants’ motion. (D.I. 70).

West successfully appealed that decision to the Third Circuit, which remanded the case for further

proceedings consistent with the appellate decision. See West v. Emig, 787 F. App’x 812, 814 (3d

Cir. 2019).

       After the case was remanded, the parties engaged in limited discovery on the issue of

exhaustion. (D.I. 77). After a brief stay due to the COVID-19 pandemic, (D.I. 81), Defendants

filed the pending motion on August 21, 2020, in which they renew each of the four grounds in

Defendants’ prior Motion for Summary Judgment, (D.I. 84).                  Plaintiff responded on

September 22, 2020, (D.I. 88), and Defendants filed their reply brief on October 7, 2020, (D.I. 91).

II.    LEGAL STANDARDS

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.




                                                 2
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 4 of 15 PageID #: 2638




Civ. P. 56(a). The moving party bears the burden of demonstrating an absence of a genuine issue

of material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.10 (1986).

The movant can meet this burden by “citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory answers, or

other materials.” Fed. R. Civ. P. 56(c)(1)(A). If a moving party has sufficiently carried its burden,

a nonmovant must “come forward with specific facts showing that there is a genuine issue for

trial.” Matsushita 475 U.S. at 587. The Court may not make credibility determinations but must

instead “draw all reasonable inferences in favor of the nonmoving party.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

       To defeat a motion for summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as the material facts.” Matsushita, 475 U.S. at

586. A factual dispute is only genuine where “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986). The “mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment.” Id.

III.   DISCUSSION

       A.      Supervisory Liability

       Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable, a defendant

must have been personally involved in the wrongful conduct. That is to say, a defendant is “liable

only for [his] own unconstitutional conduct.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316

(3d Cir. 2014), rev’d on other grounds sub nom. Taylor v. Barkes, 575 U.S. 822 (2015). Hence,

respondeat superior cannot form the basis of liability. Evancho v. Fisher, 423 F.3d 347, 353 (3d




                                                 3
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 5 of 15 PageID #: 2639




Cir. 2005); see also Alexander v. Forr, 297 F. App’x 102, 104-05 (3d Cir. 2008) (constitutional

deprivation cannot be premised merely on the fact that the defendant was a prison supervisor when

the incidents set forth in the complaint occurred). “Because vicarious liability is inapplicable to . . .

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

        “[T]here are two theories of supervisory liability, one under which supervisors can be liable

if they established and maintained a policy, practice or custom which directly caused the

constitutional harm, and another under which they can be liable if they participated in violating

plaintiff’s rights, directed others to violate them, or, as the persons in charge, had knowledge of

and acquiesced in their subordinates’ violations.’” Parkell v. Danberg, 833 F.3d 313, 331 (3d Cir.

2016) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)).

        Defendants contend that West has provided no factual or documentary proof to support his

allegations that Defendants had supervisory responsibility for the medical and mental health care

providers and that West has failed to plead facts alleging that either Defendant was the “moving

force” behind West’s mental health treatment. (D.I. 85 at 14). West, however, argues that there

are genuine issues of material fact as to whether Defendants had supervisory responsibility for the

medical providers. The Court agrees with West and will deny summary judgment on this issue.

        Both Emig and Carrothers asserted in their respective declarations that they had no active

role or oversight responsibility for medical treatment plans. (D.I. 86 at A-12, A-18). Several

pieces of deposition testimony, however, suggest that they may have had some ability to override

the medical providers’ instructions.

        In his deposition, Emig testified that any serious medical and mental health issues were

discussed at a weekly Multi-Disciplinary Team (“MDT”) meeting, which he would either attend




                                                   4
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 6 of 15 PageID #: 2640




or review the minutes of, as was his responsibility. (D.I. 86 at A-129 – A-129). He then stated

that if he learned of something which “involved safety to an inmate or concerns about an inmate”

he “would have a discussion . . . with the mental health and the medical [providers], as to why they

are doing what they are doing with that particular individual.” (D.I. 86 at A-129). He testified

that if he “saw something in one of these minutes that alarmed [him] to the point where [he] felt it

may not be safe for the inmate” he could override that decision and would have the authority to do

so. (D.I. 86 at A-130). Similarly, Emig stated that if he saw something that could “run afoul of

the bureau of institutional policies, or in any way jeopardize safety, [he] could step in” and that if

it were “really bad [he] could override it.” (D.I. 86 at A-132). Justin Waltz, who worked at

HRYCI, confirmed that his understanding of protocol was that Emig could have ordered that West

be given a mattress. (D.I. 86 at A-28). When asked about circumstances similar to those alleged

by West, Emig testified that if he saw that the MDT recommended an inmate be without a mattress

for three or four weeks, he would “absolutely” scrutinize that treatment plan and that if mental

health providers had told him an inmate would be without a mattress for three or four weeks he

“would not have accepted that . . . absolutely not.” (D.I. 86 at A-130 – A-131, A-136 – A-137).

       In Carrothers’s deposition, he also suggested he may have had the authority to override

certain decisions of medical providers. He testified that if something was concerning to him, he

would bring it to the attention of the medical staff, that his responsibility was to verify medical

decisions “did not adversely impact on the security and safety of the facility, staff and general

inmate population,” and that if an inmate were to be deprived of a mattress for several weeks, that

could be a safety concern for that inmate. (D.I. 86 at A-148, A-151, A-152). When asked about

circumstances similar to those alleged by West, Carrothers testified that if there were a directive

from the medical team ordering that an inmate be deprived of a mattress for more than one week,




                                                  5
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 7 of 15 PageID #: 2641




“it would be contested with all of the administrators of the facility because I don’t think we would

have allowed it.” (D.I. 86 at A-152 – A-153).

       Thus, there is a genuine dispute as to whether Defendants could exercise supervisory

responsibility for the medical providers. Accordingly, the Court will deny Defendants’ motion for

summary judgment on this issue.

       B.      Qualified Immunity

       The doctrine of qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “[Q]ualified immunity is an

immunity from suit, rather than a mere defense to liability.” Hubbard v. Taylor, 399 F.3d 150,

167 (3d Cir. 2005). To determine whether qualified immunity applies, the Court asks two

questions: “(1) whether the Plaintiff has alleged the violation of an actual constitutional right, and

if so, (2) whether the right was clearly established at the time of the alleged violation.” Brockstedt

v. Sussex Cty. Council, 711 F. Supp. 2d 348, 355 (D. Del. 2011); Torisky v. Schweiker, 446 F.3d

438, 442-43 (3d Cir. 2006). The right Plaintiff alleges the official to have violated must have been

“clearly established” in a “particularized” sense. Abdul-Akbar v. Watson, 4 F.3d 195, 202 (3d Cir.

1993) (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)). A right is clearly established

when “[t]he contours of the right [are] sufficiently clear that a reasonable official would understand

that what he is doing violates that right.” Id. There need not be “a case directly on point, but

existing precedent must have placed the statutory or constitutional question beyond debate.”

Taylor v. Barkes, 575 U.S. 822, 135 S. Ct. 2042, 2044 (2015) (quoting Ashcroft v. al-Kidd, 563

U.S. 731, 741 (2011)). In the Third Circuit, a party asserting the affirmative defense of qualified




                                                  6
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 8 of 15 PageID #: 2642




immunity bears the burden of persuasion at the summary judgment stage. Halsey v. Pfeiffer, 750

F.3d 273, 288 (3d Cir. 2014). Thus, Defendants must show either that there is no genuine dispute

of material fact to refute their contention that they did not violate West’s Eighth Amendment rights,

or that reasonable officials could not have known that their conduct constituted a violation of his

rights when they engaged in that conduct. Id.

       Defendants argue that because West’s claims rest entirely on supervisory liability and there

is no evidence to suggest personal involvement on the part of either defendant, it is undisputed that

Emig and Carrothers did not personally participate in any alleged violation of West’s Eighth

Amendment rights. (D.I. 85 at 8-9). As discussed above, however, there is a genuine dispute of

material fact as to whether Defendants could exercise supervisory responsibility for the medical

providers.

       Furthermore, there remain genuine disputes of material fact as to the precise length of the

mattress deprivation. Emig denies that West was deprived a mattress for periods of weeks or

months at a time between September 2011 and February 2012 and asserts that the only mattress

deprivation he remembers was a few days long during mid-October 2011, and that any subsequent

removals of West’s mattress would have been of similar short duration and only between the hours

of 6 a.m. to 10 p.m. (D.I. 86 at A-9 – A-10). Similarly, Carrothers denies that West was ever

deprived of a mattress for any extended period, and that any such deprivation would have lasted

“perhaps several days at a time” and would only be between the hours of 6 a.m. and 10 p.m.

(D.I. 86 at A-17). At his deposition, Carrothers specifically stated that he saw West with a mattress

in his cell when he walked past during his 8 a.m. to 4 p.m. shift between April and June of 2013.

(D.I. 89 at A-29). On the other hand, Justin Waltz, who worked the 8 a.m. to 4 p.m. shift at HRYCI,

(D.I. 86 at A-26, A-28, A-41), testified at his deposition that “there was at least a month or so when




                                                  7
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 9 of 15 PageID #: 2643




I came in that [West] didn’t have [a mattress],” (D.I. 86 at A-36 – A-37). Katrina Burley, who

was at the time an Infirmary Housing officer at JVTCC, indicated that West’s mattress was

removed during daylight hours throughout the three-month period of April to June 2013, (D.I. 86

at A-89), in direct contradiction to Carrothers’ testimony. Finally, West himself has submitted an

affidavit in which he indicated that more than 90% of the time between September 2011 and

February 2012 he had “no mat[tress] at all, suicide or regular. And a point in January [2012], I

slept roughly ten days on concrete naked, without suicide prevention smock” and that “[f]rom

April of 2013 [through] May of 2013, I . . . had no mat[tress] at all, suicide or otherwise.” (D.I.

89 at A-46). Thus, there clearly remain genuine issues of material fact regarding the length of

West’s mattress deprivation.

       Defendants also argue that there was no precedent at the time of the challenged conduct

which was sufficiently similar to West’s allegations to put them on notice that their conduct might

be constitutionally prohibited. (D.I. 85 at 7). Third Circuit case law, however, suggests the

opposite.

       In McClure v. Haste, the court considered a case in which the plaintiff was “effectively

deprived a functional mattress” from February 9, 2013 to September 3, 2013 – a period which

overlaps with the entirety of West’s alleged mattress deprivation at JTVCC – for “no legitimate

penological reason.” McClure v. Haste, 820 Fed. App’x 125, 127, 132 (3d Cir. 2020). The court

held that qualified immunity did not apply because “at the time the mattress restriction was in

effect, it was clearly established that an inmate could not be effectively deprived a functional

mattress for over 200 days, for no legitimate penological reason, particularly where the deprivation

caused the exacerbation of his pre-existing back problems.” Id. at 132. In reaching this holding,

the court relied on Mammana v. Federal Bureau of Prisons, in which the court held that the




                                                 8
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 10 of 15 PageID #: 2644




plaintiff’s allegations that he “was stripped of his clothing and given only ‘paper like’

coverings . . . [and] was provided no bedding or toilet paper and only an ‘extremely thin mattress’

to sleep on” for a period of four days with no penological reason had adequately alleged an Eighth

Amendment violation. Mammana v. Fed. Bureau of Prisons, 934 F.3d 368, 371, 373-374 (3d Cir.

2019). The McClure court noted that “[a]lthough Mammana was decided after the events at issue,

it broke no new ground and relied upon a considerable amount of well-established case law.”

McClure, 820 Fed. App’x at 132 n.11.

       Although neither McClure nor Mammana mirrors West’s allegations exactly, reading the

two cases together suggests that West is asserting a constitutional right which was clearly defined

in the case law at the time of the alleged violation. West has alleged that between September 2011

and February 2012 and again between April 2013 and June 2013, he was “repeatedly denied a

mattress to sleep on.” (D.I. 1 at 3). And, as discussed above, there are genuine issues of material

fact on this point. These mattress deprivations fall somewhere between the “extremely thin”

mattress provided for four days in Mammana, 934 F.3d at 371, and the 200-day deprivation of a

functional mattress in McClure, 820 Fed. App’x at 132, both of which were found to be Eighth

Amendment violations.

       The remaining question is whether there was a legitimate penological reason for depriving

West of a mattress. In both McClure and Mammana, the mattress deprivations were found to be

Eighth Amendment violations because there was no legitimate penological reason underlying

them. See McClure, 820 Fed. App’x at 132; Mammana, 934 F.3d at 373-74. On the other hand,

the Third Circuit has held that removing sheets, blankets, and pillows – but not a mattress – from

an inmate’s cell for thirteen days was not an Eighth Amendment violation when that inmate was

coming off a suicide attempt and the removed objects posed a potential risk of harm, thereby




                                                9
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 11 of 15 PageID #: 2645




providing a legitimate penological reason for their removal. Coit v. Garman, 812 F. App’x 83, 87

(3d Cir. 2020). In West’s case, there are still genuine disputes of material fact as to whether his

mattress deprivation was medically necessary, such that there would have been a legitimate

penological reason for it. Emig asserts that any mattress “removals would only have been when

prescribed or required by the mental health care provider . . . and based upon his exhibiting

appropriate behavior.” (D.I. 86 at A-10). Similarly, Carrothers stated that any mattress deprivation

“would have been required by a decision of the mental health care provider.” (D.I. 86 at A-17).

On the other hand, Marc Richman, the former Bureau Chief for the Bureau of Correctional Health

Care Services for the Delaware Department of Correction (“DDOC”) indicated that while

“removal of a mattress for a short period (perhaps up to a week or so) may be appropriate . . .

longer periods would not usually be suggested or recommended in the absence of continued

exhibited suicidal or self-injurious behavior” and that even during a longer deprivation “a mattress

would still be provided during normal sleeping hours.” (D.I. 86 at A-23). And neither side has

presented a treatment plan made for West in particular. Therefore, there is still a genuine dispute

of material fact on this issue.

        Thus, the Court finds that Defendants have not met their burden to show either that there

is no genuine dispute of material fact to refute their contention that they did not violate West’s

Constitutional rights, or that the rights he asserts were not clearly defined at the time of the alleged

violation.   Therefore, Defendants’ motion for summary judgment on the issue of qualified

immunity will be denied.

        C.      Failure to Exhaust Administrative Remedies

        Under the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner




                                                  10
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 12 of 15 PageID #: 2646




confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). The requirement for exhaustion of administrative

remedies is absolute, except when such a remedy is unavailable. See Ross v. Blake, --- U.S. ---,

136 S. Ct. 1850, 1856 (2016) (“[T]he remedies must indeed be ‘available’ to the prisoner. But

aside from that exception, the PLRA’s text suggest no limits on an inmate’s obligation to exhaust –

irrespective of any ‘special circumstances.’”). Failure to exhaust administrative remedies is an

affirmative defense that must be pleaded and proved by a defendant. Ray v. Kertes, 285 F.3d 287,

295-96 (3d Cir. 2002).

       Exhaustion of administrative remedies requires that “a prisoner must complete the

administrative review process in accordance with the applicable procedural rules, including

deadlines, as a precondition to bring suit in federal court.” Woodford v. Ngo, 548 U.S. 81, 88

(2006). A prison’s administrative review and grievance procedures “‘supply the yardstick’ for

determining what steps are required for exhaustion.” Williams v. Beard, 482 F.3d 637, 639

(3d Cir. 2007) (quoting Spruill v. Gillis, 372 F.3d 218, 231 (3d Cir. 2004)). Perfect overlap

between grievance and a complaint is not required, but there must be a shared factual basis from

the two. See Jackson v. Ivens, 244 Fed. App’x. 508, 513 (3d Cir. 2007) (unpublished) (citing

Woodford, 548 U.S. at 95).

       The failure-to-exhaust affirmative defense has two distinct stages. West v. Emig, 787 F.

App’x 812, 814 (3d Cir. 2019). The prison-employee defendants must demonstrate that the inmate

failed to exhaust the on-the-books remedies. Id. If the defendants can make that showing, then

the inmate plaintiff must show that the on-the-books remedies were unavailable to him or her. Id.

       As to the first stage, it is undisputed that West did not exhaust the on-the-books remedies

required by DDOC. Under DDOC Policy 4.4, a prisoner must file a grievance on “form #584”




                                                 11
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 13 of 15 PageID #: 2647




within seven days of an incident. (D.I. 86 at A-51). West concedes that, while he “made attempts

to file grievances . . . he was prevented from so filing.” (D.I. 90 ¶ 11).

       The remaining issue is whether West could have completed a grievance form within the

time period prescribed by DDOC Policy 4.4 – seven days. West alleged in his Complaint that he

had exhausted all administrative remedies because he tried to file a grievance twice but was denied,

first for being on PCO status and then “for time.” (D.I. 1 at 2). West now argues that he was

unable to file a grievance pursuant to DDOC Policy 4.4 because inmates on PCO status are not

allowed access to pens or pencils. (D.I. 88 at 12-13). It is undisputed that inmates on PCO Level

I or Level II status do not have access to pens or pencils, 2 (D.I. 86 at A-161), and that there were

periods of time when West did not have a mattress, (see, e.g., D.I. 86 at A-10).

       When considering this Court’s prior decision on this issue, the Third Circuit noted that the

three most common circumstances in which an administrative remedy is unavailable 3 are

exemplary, rather than comprehensive and held that “[u]nder the highly unusual facts here, . . . if

West lacked the ability to complete the required written grievance form, the prison’s administrative

remedy was not within his capability to use to obtain relief, and therefore was unavailable to him.”

West, 787 F. App’x at 815. The Third Circuit went on to hold that, on the then-existing factual

record which lacked precise dates identifying the deprivations of the mattress and pen, there




2
       Inmates on PCO Level III status are permitted pens and pencils, although they must be
       removed when not in use. (D.I. 86 at A-161).
3
       Ordinarily, an administrative remedy is unavailable where “(1) despite what regulations or
       guidance materials may promise, it operates as a simple dead end with officers unable or
       consistently unwilling to provide any relief to aggrieved inmates; (2) an administrative
       scheme is so opaque that it becomes incapable of use; or (3) when prison administrators
       thwart inmates from taking advantage of a grievance process through machination,
       misrepresentation, or intimidation.” Resop v. Deallie, C.A. No. 15-626 (LPS), 2017 WL
       3586863 at *2 (D. Del. Aug. 18, 2017) (citing Ross, 136 S. Ct. at 1859-60).


                                                 12
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 14 of 15 PageID #: 2648




remained a disputed factual issue: “whether, within seven days of being deprived of a mattress,

West had access to either a pen or another means of completing the written grievance form.” Id.

       The Court finds that on the current factual record, this issue remains unresolved.

Defendants have submitted West’s housing reports, (D.I. 86, Exs. H, I), which they contend show

several windows in the relevant time periods of September 2011 to February 2012 and April to

June 2013 during which West was either on PCO Level III status or not on PCO at all. (D.I. 85 at

10; D.I. 92 at 6). Defendants argue that, because inmates on PCO Level III status or in the general

population have access to pens, West could have filed a grievance form during one of these

windows. (D.I. 85 at 10; D.I. 92 at 6). First, this is not entirely clear; Katrina Burley testified that

“If [inmates] were with clothes, they could have an ink pen. But I know specifically Mr. West

could not have ink pens because he was swallowing them.” (D.I. 89 at A-56). This suggests that

West may have been subject to even more stringent restrictions on writing utensils than other

inmates. Even assuming that West had access to a pen during each of the time periods suggested

by Defendants, however, it is still unclear whether one of those time periods was within seven days

of the deprivation of a mattress. As discussed above, there are significant disputes as to the dates

and length of West’s mattress deprivation. Thus, the Court is not prepared at this stage to say that

West could have submitted a grievance form within seven days of a mattress deprivation, as

required by DDOC policies.

       To the extent that Defendants may argue that West should have completed a grievance

form while he was in the general population even if it had been more than seven days since a

mattress deprivation, such action would have gone beyond the grievance policies “officially on the

books” in DDOC policy, and West was not obligated to do so. West, 787 Fed. App’x at 815-16.

       Thus, Defendants’ motion for summary judgment on this ground will be denied.




                                                  13
Case 1:13-cv-02103-MN Document 95 Filed 03/31/21 Page 15 of 15 PageID #: 2649




        D.      Eleventh Amendment

        The Eleventh Amendment of the United States Constitution protects an unconsenting state

or state agency from a suit brought in federal court by one of its own citizens, regardless of the

relief sought. See Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996); Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89 (1984); Edelman v. Jordan, 415 U.S. 651 (1974). Further, “a

suit against a state official in his or her official capacity is not a suit against the official but rather

is a suit against the official’s office. As such, it is no different from a suit against the State itself.”

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (internal citations omitted).

Accordingly, § 1983 claims for monetary damages against a state, state agency, or a state official

in his official capacity are barred by the Eleventh Amendment so long as the state did not waive

its immunity. See Ali v. Howard, 353 F. App’x 667, 672 (3d Cir. 2009).

        First, it is unclear whether West intended to sue Defendants in both their individual and

official capacities. The Complaint lists the defendants by name and job title, (D.I. 1 at 2), which

the Third Circuit has suggested may indicate an intent to sue state officials in both capacities, Ali,

353 F. App’x at 672. In any case, West does not argue, and there is nothing to suggest, that the

State of Delaware has waived its sovereign immunity with regard to lawsuits of this type. Thus,

to the extent that West intended to sue Defendants for damages in their official capacities, such

claims are barred by the Eleventh Amendment.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Defendants’ motion as to any claims

asserted against them in their official capacities and will deny the motion in all other respects. An

appropriate order will follow.




                                                    14
